DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits of claims 1 – 20. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 recites the limitation "the at least two semi-ring elements" in lines 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected as being a dependent of rejected claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5, 7 – 16 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (DE 10 2016 2211858 A1) as cited by Applicant in view of Tippy et al. (U.S. Patent Publication No. 2017/0313288 A1).
Regarding Independent Claim 1, Seitz teaches a washing arrangement for washing a surface of a target device in a motor vehicle (Fig. 2), the washing arrangement comprising: at least one first wiper driving actuator (piston section, 20) telescopically operable by the washing fluid to move at least one wiper (cover section, 24) from a first position to a second position or from the second position to the first position along a first line (Paragraphs [0040] – [0042]); at least one second wiper driving actuator (rocker device, 28) operable to move said wiper cover member (24) from a first position to a second position or from the second position to the first position along a second line (Paragraph [0037]); and at least one nozzle (nozzle, 39) for injecting washing fluid towards the surface of the target device to be washed (Paragraph [0052]), wherein the first (20) and second (28) wiper driving actuators are mechanically linked to each other such that, in use, the wiper (24) is driven by the first wiper driving actuator along the first line to cover at least one portion of the surface of the target device to be washed  (Paragraphs [0040] – [0042]), and by the second wiper driving actuator along the second line to cover said portion of the surface of the target device (Paragraph [0037] and {0041] – [0042]).  

    PNG
    media_image1.png
    421
    521
    media_image1.png
    Greyscale

Seitz does not explicitly teach a wiper to contact at least one portion of the surface of the target device to be washed.  
Tippy, however, teaches a vehicle camera protection and cleaning system (Figs. 4 – 7) comprising a wiper cover member (410) and a plurality of wipers (460; Fig. 7) driven by the first wiper driving actuator (pivot members, 445; Fig. 7) to wipe at least one portion of the surface of the target device to be washed  (Paragraphs [0049] – [0051]), and by the second wiper driving actuator (shade, 450; Fig. 7) to wipe said portion of the surface of the target device (Paragraph [0049]] – [0051])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Seitz to further include a wiper to contact at least one portion of the surface of the target device to be washed, as taught by Tippy, to provide an arrangement where at least one wiper may be moved in a targeted manner to individual points of the installation for its cleaning, thus providing an improved cleaning to the device.
Regarding Claim 2, Seitz, as modified, teaches the washing arrangement wherein at least one second wiper driving actuator (28) is telescopically operable by the washing fluid to move the wiper cover member (24) from a first position to a second position or from the second position to a first position (Paragraphs [0041] – [0043]).  
Regarding Claim 3, Seitz, as modified, teaches the washing arrangement further comprising: a washing structure (cover element, 5) arranged for at least partially surrounding the surface (camera lens device, 8) of the target device (camera, 3), the washing structure (5) carrying the at least one nozzle (39), the at least on second wiper driving actuator (28) and the at least one wiper (24) such that the at least one wiper contacts a side surface of the target device (8) as the washing structure (5) is driven by the second wiper driving actuator (28) along the second line.  
Regarding Claim 5, Seitz, as modified,  teaches the washing arrangement wherein the washing arrangement is configured for: injecting washing fluid from the nozzle (39) towards the surface (8) of the target device (3) to be washed; driving the washing structure (5) by the first wiper driving actuator (20) along the first line until the surface of the target device is covered by the wiper cover member (24); and driving the washing structure by the second wiper driving actuator (28) along the second line with the wiper (24) covering the surface (8) of the target device (3).  
Seitz does not explicitly teach a wiper to contact at least one portion of the surface of the target device to be washed.  
Tippy, however, teaches a vehicle camera protection and cleaning system (Figs. 4 – 7) comprising a wiper cover member (410) and a plurality of wipers (460; Fig. 7) driven by the first wiper driving actuator (pivot members, 445; Fig. 7) to wipe at least one portion of the surface of the target device to be washed  (Paragraphs [0049] – [0051]), and by the second wiper driving actuator (shade, 450; Fig. 7) to wipe said portion of the surface of the target device, thereby wiping off the injecting washing fluid(Paragraph [0049]] – [0051])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Seitz to further include a wiper to contact at least one portion of the surface of the target device to be washed, as taught by Tippy, to provide an arrangement where at least one wiper may be moved in a targeted manner to individual points of the installation for its cleaning, thus providing an improved cleaning to the device.
Regarding Claim 7, Seitz, as modified, teaches the washing arrangement wherein the wiper cover member (24) is formed of a plurality of sections (24, 41 and 42; Fig. 16).  
Seitz does not explicitly teach the plurality of sections are semi-cylindrical, however, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of section to be semi-cylindrical, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 8, Seitz, as modified, teaches the washing arrangement further comprising: spring mechanisms (22) for biasing the respective first (20) and second (28) wiper driving actuators along the first and second lines, respectively (Annotated Fig. 9).  

    PNG
    media_image2.png
    509
    425
    media_image2.png
    Greyscale

Seitz does not explicitly teach first and second spring mechanisms, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide first and second spring mechanisms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 9, Seitz teaches the washing arrangement as discussed in claim 8 above.
Seitz does not explicitly teach the washing arrangement wherein said spring mechanisms have mutually different spring rates such that the wiper is driven by the first wiper driving actuator and by the second wiper driving actuator at different times from the first position to the second position along the first line or the second line, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Seitz to further include spring mechanisms have mutually different spring rates since such a modification would have involved a mere change in the rate of a component. A change in size/rate is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 10, Seitz, as modified, teaches the washing arrangement wherein the nozzle (39) is configured for injecting washing fluid only when at least one of the first (20) and second (28) wiper driving actuators has been telescopically extended by a determined length (Paragraphs [0042] – [0043]).  
Regarding Claim 11, Seitz, as modified, teaches the washing arrangement wherein the first wiper driving actuator (20) is operable by the second wiper driving actuator (28) to move along a second line (Annotated Fig. 9), the first wiper driving actuator (20) carrying the at least one nozzle (39) and the wiper (24) such that the wiper cover member (24) covers a surface (8) of the target device (3) as the washing structure (5) is driven by the first wiper driving actuator (20) along the first line (Annotated Fig. 9).  
Seitz does not explicitly teach a wiper to contact at least one portion of the surface of the target device to be washed.  
Tippy, however, teaches a vehicle camera protection and cleaning system (Figs. 4 – 7) comprising a wiper cover member (410) and a plurality of wipers (460; Fig. 7) driven by the first wiper driving actuator (pivot members, 445; Fig. 7) to wipe at least one portion of the surface of the target device to be washed  (Paragraphs [0049] – [0051]), and by the second wiper driving actuator (shade, 450; Fig. 7) to wipe said portion of the surface of the target device (Paragraph [0049]] – [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Seitz to further include a wiper to contact at least one portion of the surface of the target device to be washed, as taught by Tippy, to provide an arrangement where at least one wiper may be moved in a targeted manner to individual points of the installation for its cleaning, thus providing an improved cleaning to the device.
Regarding Claim 12, Seitz, as modified, teaches the washing arrangement wherein at least one nozzle (39) is fluidly linked to the first wiper driving actuator (20; Paragraph [0041]).  
Regarding Claim 13, Seitz, as modified, teaches the method for washing a surface (8) of a target device (3) that is fitted on a vehicle (Fig. 1), the method comprising: providing a washing arrangement as claimed in any of the preceding claims; injecting washing fluid from the nozzle (39) towards the surface (8) of the target device (3) to be washed; driving the wiper cover member (24) by the first wiper driving actuator (20) towards the surface (8) of the target device (3) to be washed along the first line (Annotated Fig. 9); and driving the wiper (24) by the second wiper driving actuator (28) along the second line (Annotated Fig. 9) with the wiper cover member covering the surface (8) of the target device (3).  
Seitz does not explicitly teach a wiper to contact at least one portion of the surface of the target device to be washed.  
Tippy, however, teaches a vehicle camera protection and cleaning system (Figs. 4 – 7) comprising a wiper cover member (410) and a plurality of wipers (460; Fig. 7) driven by the first wiper driving actuator (pivot members, 445; Fig. 7) to wipe at least one portion of the surface of the target device to be washed  (Paragraphs [0049] – [0051]), and by the second wiper driving actuator (shade, 450; Fig. 7) to wipe said portion of the surface of the target device (Paragraph [0049]] – [0051])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Seitz to further include a wiper to contact at least one portion of the surface of the target device to be washed, as taught by Tippy, to provide an arrangement where at least one wiper may be moved in a targeted manner to individual points of the installation for its cleaning, thus providing an improved cleaning to the device.
Regarding Claim 14, Seitz, as modified, teaches the method of claim 13, wherein the washing arrangement comprises a washing structure (5) at least partially surrounding the surface of the target device (3) and carrying the at least one wiper cover member (24), and wherein the step of driving the wiper (24) along the first line (Annotated Fig. 9) is performed by driving the washing structure by the first wiper driving actuator (20) from a second position to a third position (rest position; Paragraph [0047]) along the first line (Annotated Fig. 9); and wherein 29FNT0037US (PP00165-USO2) the step of driving the wiper along the second line (Annotated Fig. 9) is performed by driving the washing structure (5) by the second wiper driving actuator (28) from the second position to a third position (rest position) with the wiper cover member covering (24) the surface of the target device (3).  
Seitz does not explicitly teach a wiper to contact at least one portion of the surface of the target device to be washed.  
Tippy, however, teaches a vehicle camera protection and cleaning system (Figs. 4 – 7) comprising a wiper cover member (410) and a plurality of wipers (460; Fig. 7) driven by the first wiper driving actuator (pivot members, 445; Fig. 7) to wipe at least one portion of the surface of the target device to be washed  (Paragraphs [0049] – [0051]), and by the second wiper driving actuator (shade, 450; Fig. 7) to wipe said portion of the surface of the target device (Paragraph [0049]] – [0051])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Seitz to further include a wiper to contact at least one portion of the surface of the target device to be washed, as taught by Tippy, to provide an arrangement where at least one wiper may be moved in a targeted manner to individual points of the installation for its cleaning, thus providing an improved cleaning to the device.
Regarding Claim 15, Seitz, as modified, teaches the method wherein washing fluid is prevented from being injected from the nozzle (39) as the wiper cover member (24) is driven covering the surface of the target device (8).  
Seitz does not explicitly teach a wiper to contact at least one portion of the surface of the target device to be washed.  
Tippy, however, teaches a vehicle camera protection and cleaning system (Figs. 4 – 7) comprising a wiper cover member (410) and a plurality of wipers (460; Fig. 7) driven by the first wiper driving actuator (pivot members, 445; Fig. 7) to wipe at least one portion of the surface of the target device to be washed  (Paragraphs [0049] – [0051]), and by the second wiper driving actuator (shade, 450; Fig. 7) to wipe said portion of the surface of the target device (Paragraph [0049]] – [0051])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Seitz to further include a wiper to contact at least one portion of the surface of the target device to be washed, as taught by Tippy, to provide an arrangement where at least one wiper may be moved in a targeted manner to individual points of the installation for its cleaning, thus providing an improved cleaning to the device.
Regarding Claim 16, Seitz, as modified, teaches the washing arrangement further comprising: a washing structure (5) arranged for at least partially surrounding the surface (8) of the target device (3), the washing structure (5) carrying the at least one nozzle (39) and the at least one wiper cover member (24) such that the at least one wiper cover member (24) covers a side surface of the target device (3) as the washing structure (5) is driven by the second wiper driving actuator (28) along the second line (Annotated Fig. 9).  
Seitz does not explicitly teach a wiper to contact at least one portion of the surface of the target device to be washed.  
Tippy, however, teaches a vehicle camera protection and cleaning system (Figs. 4 – 7) comprising a wiper cover member (410) and a plurality of wipers (460; Fig. 7) driven by the first wiper driving actuator (pivot members, 445; Fig. 7) to wipe at least one portion of the surface of the target device to be washed  (Paragraphs [0049] – [0051]), and by the second wiper driving actuator (shade, 450; Fig. 7) to wipe said portion of the surface of the target device (Paragraph [0049]] – [0051])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Seitz to further include a wiper to contact at least one portion of the surface of the target device to be washed, as taught by Tippy, to provide an arrangement where at least one wiper may be moved in a targeted manner to individual points of the installation for its cleaning, thus providing an improved cleaning to the device.
 	Regarding Claim 20, Seitz teaches the washing arrangement further comprising: respective spring mechanisms (22) for biasing the first (20) and second (28) wiper driving actuators along the first and second lines (Annotated Fig. 9), respectively.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (DE 10 2016 2211858 A1) as cited by Applicant in view of Tippy et al. (U.S. Patent Publication No. 2017/0313288 A1)Lohrke (U.S. Patent Publication No. 2010/0269864 A1).
Regarding Claims 4 and 17, Seitz, as modified, teaches the washing arrangement as discussed in claims 1 and 3 above.
Seitz does not explicitly teach the washing arrangement wherein the second line is inclined with respect to the first line.
Lohrke teaches as analogous cleaning system having first (26) and second (28) driving actuators, wherein the second line (y) is inclined with respect to the first line (x; Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Seitz to further include the washing arrangement wherein the second line is inclined with respect to the first line, as taught by Lohrke, to provide an arrangement where at least one nozzle may be moved in a targeted manner to individual points of the installation for its cleaning, thus providing an improved cleaning to the device.

Allowable Subject Matter
Claims 6 and 18 – 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed May 4, 2022, with respect to the rejection of claims 1 – 20 under 35 U.S.C. 103 have been fully considered and are not persuasive; therefore, the rejection has been maintained.
Applicant states on page 8 of response “the Office admits that Seitz does disclose wipers” and further “Tippy discloses two actuators”.
This statement is inaccurate. The rejections states “Seitz does not explicitly teach a wiper to contact at least one portion of the surface of the target device to be washed”.  Seitz teaches all of the limitations of claim 1 including a wiper and first and second actuators.  Tippy is simply relied upon to teach what Seitz is lacking – that being the wiper to actually contact the surface; therefore; Applicant’s arguments are moot in that they do not address the limitations as rejected in Non-Final Office Action dated February 10, 2022.
Applicant’s arguments, filed May 4, 2022, with respect to the amended claims 1 – 20 have been fully considered, however, after further consideration and in view of amendments presented, a new grounds of rejection is made.  Seitz in view of Tippy remain applicable to teaching the structural elements of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723